Title: From George Washington to James Wilson, 23 January 1792
From: Washington, George
To: Wilson, James


(Private) 
Dear Sir,Philadelphia, January 23d 1792.    
Your goodness will, I am persuaded, excuse my not giving an earlier consideration to the subject which you presented to my view in your letter of the 31st ultimo.
A variety of occurences—some of them not very pleasing—have happened since that period, to absorb my attention.
My opinion with respect to the advantages which would result from such a digest of Laws as was suggested by you, is the same now it was at the time we conversed on the expediency of drawing a line between the powers of the General and State governments, with a view to avoid those evils which otherwise might result from a contention. But from the best consideration my leisure has enabled me to bestow on the subject, I question much whether the time is yet arrived—the necessity so generally apparent—or the temper of Congress so well framed for these things, as to render such a proposition acceptable. And I doubt still more, whether at any time, its coming from the Executive would be the most auspicious mode of bringing it forward; as it might be construed into an implication of want of discernment in that body to foresee the utility, or of abilities to execute or to direct a measure of so much importance. I am, with very great esteem and regard, Dear Sir, Your obedt Servant,

Go: Washington

